DETAILED ACTION

1. It is hereby acknowledged that 16/963078 the following papers have been received and placed of record in the file: Remark date 11/18/21.    

2.  Claims 1,2,4-7,29,33,35,51,53-57 are presented. Claims 1,2,4-7,29,33,35,51 are amended. Claim 53-57 is new.  

Response to Arguments
3.   Applicant’s arguments with respect to claim(s) 1, 2, 4-7, 29, 33, 35, 51, 53-57 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

  
Claim Objections
4.  Claims 1, 2, 4-7, 29, 33, 35, 51, 53-57 objected to because of the following informalities:  The claims 1, 29, and 51 state “an ordered list of potential SpCells that the first DU can configure as an SpCell for the UE.” It is unclear what an ordered list consist of.  (i.e. it can be considered a list which is sent by a device or may be a sequence). Also using the word “can” leaves doubt if the limitation is being done.  Using “when” may be a substitute. Appropriate correction is required.

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. Claims 1, 4,5-7,29,33,35,51,54,55,56,57 are rejected under 35 U.S.C. §103(a) as being unpatentable over NPL- 3GPP TSG-RAN WG3 Meeting #ADhoc1801 R3-181481
Sophia Antipolis, France, 22" — 26" January 2018   in view of Worrall (US 20170223762 A1)

`

Regarding claim 1, 3GPP teaches a method, performed by a central unit (CU) of a base station, for selecting a special cell (SpCell) to be used by a first distributed unit (DU) of the base station for serving a user equipment (UE) the method comprising: sending, to the first DU, a request UE context setup request message comprising: an identity of a first cell, served by the first DU, as a preferred SpCell for the UE; (see 3GPP section 8.3.1.2 explains UE context setup request and SpCell ID IE and SCell to be setup list, Fig.8.3.1.3-1)  and identities of one or more candidate SpCells; (see 3GPP section 8.3.1.2 explains UE context setup request and SpCell ID IE and SCell to be setup list which is considered to be candidates)    and receiving, from the first DU, UE context setup failure message comprising: that cause value indicating why the first DU cannot configure the first cell as an SpCell for the UE;  (see 8.3.1.3 explains response with DRB or SRB unsuccessful or failed as well as cause value for CU to know unsuccessful)  an ordered list of potential SpCells that the first DU can configure as an SpCell for the UE.(see 8.3.1.3 explains if supported include the Potential SpCell List ID in the UE CONTEXT SETUP FAILURE message and the CU takes this into account for opportune SpCEll, Fig. 8.3.1.3)
While it can be understood 3GPP configure an ordered list of potential SpCells  for the UE (see 3GPP 8.3.1.3) does not explicitly disclose ordered list, However analogous art Worrall is introduced to merely show a list of candidate Special cells and changed Special Cell which is understood to be an order when included, as well as a request and response(see paragraph[0009],[0060],[0066])							
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to create the invention of the modified 3GPP to include Worral.  One of ordinary skill in the art would have been motivated to make this modification before the filing date of the 



3. (Cancelled) 

Regarding claim 4 the modified 3GPP taught the method of claim [[3]]1, as described above.  The modified 3GPP further teaches comprising selecting an SpCell for the UE based on an order of the SpCell in the ordered list of potential SpCells. (see 3GPP2nd 8.3.1.3 explains  if supported include the Potential SpCell List ID in the UE CONTEXT SETUP FAILURE message and the CU takes this into account for opportune SpCEll, Fig. 8.3.1.3-1)

Regarding claim 5, the modified 3GPP taught the method of claim [[3]]1, as described above.  The modified 3GPP further teaches wherein:
an [[the]] order of the potential SpCells in the ordered list is based on one or more operating conditions of the first DU. (see 3GPP 8.3.1.3 and 9.4.5 explains IE causes, such as overload)  

Regarding claim 6, the modified 3GPP taught the method of claim 5, as described above.  The modified 3GPP further teaches wherein the one or more operating conditions comprise one or more of:
first DU load conditions;
availability of first DU resources associated with the potential SpCells; or


Regarding claim 7, the modified 3GPP taught method of claim [[5]]1, as described above. The modified 3GPP further teaches wherein: the cause value is related to [[the]] one or more operating conditions of the first DU. (see 3GPP 8.3.1.3 and 9.4.5 explains IE causes, such as overload)  

8. — 28. (Cancelled)

Regarding claim 29, 3GPP teaches a central unit (CU) of a base station, configured to select a special cell (SpCell) to be used by a first distributed unit (DU) of the base station for serving a user equipment (UE), the CU comprising:
a non-transitory memory; and
processing circuitry coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the CU to perform operations comprising:
sending, to the first DU, a UE context setup request message comprising:
an identity of a first cell, served by the first DU, as a preferred SpCell for the UE; (see 3GPP section 8.3.1.2 explains UE context setup request and SpCell ID IE and SCell to be setup list, Fig.8.3.1.3-1)  and identities of one or more candidate SpCells; (see 3GPP section 8.3.1.2 explains UE context setup request and SpCell ID IE and SCell to be setup list which is considered to be candidates, Fig.8.3.1.3-1)      and receiving, from the first DU, a first response UE context setup failure message comprising: that cause value indicating why the first DU cannot configure the first cell as an SpCell for the 
While it can be understood 3GPP configure an ordered list of potential SpCells  for the UE (see 3GPP 8.3.1.3) does not explicitly disclose ordered list, However analogous art Worrall is introduced to merely show a list of candidate Special cells and changed Special Cell which is understood to be an order as well as request and response(see paragraph[0009],[0060],[0066])
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to create the invention of the modified 3GPP to include Worral.  One of ordinary skill in the art would have been motivated to make this modification before the filing date of the claimed invention to help prevent problem or interruption with special cells  (see paragraph [0003],[0004])
			

30. — 32. (Cancelled)

Regarding claim 33, the modified 3GPP further teaches the CU of claim [[31]]29, as described above. The modified 3GPP further teaches wherein: an order of the potential SpCells in the ordered list is based on one or more operating conditions of the first DU. (see 3GPP 8.3.1.3 and 9.4.5 explains IE causes, such as overload)  



Regarding claim 35, the modified 3GPP taught the CU of claim [[33]]29, as described above.  The modified 3GPP further teaches wherein the cause value is related to [[the]] one or more operating conditions of the first DU. (see 3GPP 8.3.1.3 and 9.4.5 explains IE causes, such as overload)  

36. — 50. (Cancelled)

Regarding claim 51, 3GPP teaches a non-transitory computer-readable medium storing computer- executable instructions that, when executed by processing circuitry comprising a central unit (CU) of a base station, configure the CU to perform operations comprising: 
sending, to a first distributed unit (DU), user equipment (UE) context setup request message comprising: an identity of a first cell, served by the first DU, as a preferred special cell (SpCell) for the UE; (see 3GPP section 8.3.1.2 explains UE context setup request and SpCell ID IE and SCell to be setup list ,)   and identities of one or more candidate SpCells; (see 3GPP section 8.3.1.2 explains UE context setup request and SpCell ID IE and SCell to be setup list which is considered to be candidates)    
 and receiving, from the first DU, a first response UE context setup failure message comprising: that cause value indicating why the first DU cannot configure the first cell as an SpCell for the UE; ;  (see 8.3.1.3 explains response with DRB or SRB unsuccessful or failed as well as cause value for CU to know unsuccessful)   and an ordered list of potential SpCells that the first DU can configure as an SpCell for the UE. .(see 8.3.1.3-1 explains if supported include the Potential 
While it can be understood 3GPP configure an ordered list of potential SpCells  for the UE (see 3GPP 8.3.1.3) does not explicitly disclose ordered list, However analogous art Worrall is introduced to merely show a list of candidate Special cells and changed Special Cell which is understood to be an order as well as request and response(see paragraph[0009],[0060],[0066])
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to create the invention of the modified 3GPP to include Worral.  One of ordinary skill in the art would have been motivated to make this modification before the filing date of the claimed invention to help prevent problem or interruption with special cells  (see paragraph [0003],[0004])


52. (Cancelled)

Regarding claim 54, the modified 3GPP taught the non-transitory computer-readable medium of claim 51, as described above.  The modified 3GPP further teaches the operations further comprising: selecting an SpCell for the UE based on an order of the SpCell in the ordered list of potential SpCells. (see 3GPP2nd 8.3.1.3  if supported include the Potential SpCell List ID in the UE CONTEXT SETUP FAILURE message and the CU takes this into account for opportune SpCEll, Fig. 8.3.1.3-1)



Regarding claim 56, the modified 3GPP taught the non-transitory computer-readable medium of claim 55, as described above.  The modified 3GPP further teaches wherein the one or more operating conditions comprise one or more of:
first DU load conditions;
availability of first DU resources associated with the potential SpCells; or
location of the UE within first DU coverage areas associated with the potential SpCells. (see 3GPP 8.3.1.3 and 9.4.5 explains IE causes, such as overload)  

Regarding claim 57, the modified 3GPP taught the non-transitory computer-readable medium of claim 51, as described above.  The modified 3GPP further teaches wherein the cause value is related to one or more operating conditions of the first DU. (see 3GPP 8.3.1.3 and 9.4.5 explains IE causes, such as overload)  

Allowable Subject Matter
7.  Claim 2, 53 are objected to as being upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   


8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD A SMARTH whose telephone number is (571)270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478